Citation Nr: 1332141	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  11-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left wrist. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 2000 to February 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, continued a 10 percent evaluation for the Veteran's left wrist disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Specifically, records of VA treatment must be obtained and the Veteran must be provided a VA examination to determine the current severity of his service-connected left wrist disability. 

In an October 2011 statement, the Veteran indicated that he has received treatment for his left wrist disability at the Dallas VA Medical Center (VAMC).  Neither the Veteran's paper nor virtual claims files contains treatment records from any VA facility.  The procurement of potentially pertinent VA medical records referenced by the veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, the Veteran's complete records of VA treatment must be obtained and associated with the claims file. 

The Board also notes that the Veteran's left wrist has not been examined by VA since December 2009, almost four years ago.  The Veteran has also indicated that his left wrist condition has increased in severity, describing symptoms of increased pain and weakness.  The Board therefore finds that a VA examination should be provided to determine the current severity of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995) (the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In addition, the Veteran contends that he has been diagnosed with Keinbock's disease, a disorder which results in the breakdown of the lunate bone of the wrist.  Upon VA examinations in July 2003 and December 2009, he was diagnosed with traumatic arthritis of the left wrist with Kienbock's disease, though the service-connected disability is currently characterized as traumatic arthritis alone.  As part of the VA examination performed in response to this remand, the examiner should provide an opinion addressing whether the Veteran's service-connected disability is more appropriately characterized as Keinbock's disease and/or the current traumatic arthritis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of VA treatment, to include any records at the Dallas VAMC.  All efforts to obtain this evidence must be documented in the record.  The additional  VA records must be associated with the Veteran's virtual or paper claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of all manifestations of the service-connected left wrist.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

The examination must include range of motion studies of the left wrist.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should determine whether the Veteran's left wrist manifests dorsiflexion less than 15 degrees and/or palmar flexion limited in line with the forearm.  The examiner should further address whether, and if so to what extent, there is ankylosis of the left wrist.  

The Veteran is currently service-connected for traumatic arthritis of the left wrist, but contends that he actually has Keinbock's disease.  The examiner should determine the appropriate diagnosis for the Veteran's service-connected disability, to include whether he manifests both arthritis and Keinbock's disease.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Readjudicate the claim on appeal with consideration of whether the Veteran's service-connected disability includes Keinbock's disease of the left wrist.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


